— Appeal by the defendant from two judgments of the County Court, Westchester County (Dachenhausen, J.), both rendered October 4, 1984, convicting her of grand larceny in the second degree (two counts, one count as to each indictment), upon her pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, J. P., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.